Citation Nr: 0104885	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-25 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for an eye disability.


REPRESENTATION

Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from September 1955 until 
September 1959.

By a February 1983 decision, the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) denied a 
claim of service connection for an eye disorder.  This 
determination is final.  See 38 C.F.R. § 20.1100 (2000).  The 
current appeal comes before the Board from a March 1999 
rating decision of the Huntington, West Virginia Regional 
Office (RO) which declined to reopen the previously denied 
claim of service connection.


FINDINGS OF FACT

1.  By a decision entered in February 1983, the Board denied 
service connection for an eye disorder.  

2.  The evidence received since the Board's February 1983 
decision is not cumulative of the evidence that was then of 
record; it bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.

3.  It is likely that the veteran's in-service duties working 
as a welder led to the development of premature cataracts in 
each eye, which in turn led to aphakia and retinal 
detachments.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of service connection for an eye disability.  
38 U.S.C.A. §§ 1131, 5108, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.156, 3.303, 20.1100 (2000).

2.  The veteran has bilateral aphakia and retinal detachments 
that are the result of disease or injury incurred during 
active military service.  38 U.S.C.A. § 1131 (West Supp. 
2000); 38 C.F.R. § 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he sustained multiple flash burns 
to his eyes as a result of his welding duties in service 
which in turn resulted in the development of early cataracts.  
He maintains that current eye disability is therefore 
attributable to his in-service duties.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131 (West Supp. 2000); 38 
C.F.R. § 3.303 (2000).

As noted previously, the matter of the veteran's entitlement 
to service connection for an eye disorder has been the 
subject of an adverse prior final decision.  As a result, 
service connection for that condition may now be considered 
on the merits only if new and material evidence has been 
received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).  The Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

Under § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. 
§ 3.156(a) (2000); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the evidence received since the time of 
the 1983 disallowance includes a VA hospital discharge 
summary dated in May 1981 and received in February 1989 
showing that the veteran underwent cataract surgery on his 
left eye.  A private medical report dated in March 1989 from 
H. P. Gosiene, M.D., shows that the appellant was first seen 
for cataracts in December 1978 and had undergone 
intracapsular cataract extraction in February 1979.  M. P. 
Varley, M.D., wrote in a report dated in February 1992 that 
he had been asked to comment on repeated arc welding burns to 
the eye, corneal disease and cataract formation.  He stated 
that arc welding burns were presumably of an ultraviolet 
light nature, and resulted in a direct burn to the surface 
layer of the cornea of the eye.  It was felt that these were 
much like corneal abrasions and would heal if attended 
properly.  It was felt that prolonged and intensive 
ultraviolet light might help to stimulate cataract formation, 
but that this could not be documented in an individual 
patient unless there were serial examinations showing the 
absence of cataracts, with subsequent repeated unshielded 
exposure to ultraviolet light followed by the development of 
a cataract over the course of many years.  It was added that, 
if the veteran had documented repeated and prolonged exposure 
to arc welding in an unshielded environment, this may have 
played a role in the formation of a cataract.  A VA physician 
in the department of ophthalmology wrote in October 1998 that 
the veteran worked as a welder in the Navy and experienced 
several acute ocular problems as a result.  It was noted that 
welders were known to develop premature cataracts and that 
the veteran had developed such disability in his late 30's 
leading to aphakia and underlying retinal detachment.  A 
statement was received from a former fellow service member 
who stated that he was stationed aboard the U.S.S. General 
Randall between 1956 and 1958 with the veteran.  He reported 
that the veteran had sustained a number of welding flash 
burns during that time.  VA outpatient records dated between 
1989 and 1999 reflect treatment for various complaints and 
disorders, including continuing treatment for eye disability.  
The veteran was shown to have undergone additional eye 
surgery in 1998.  

The Board finds the evidence as recited above was not 
available for VA review in February 1983, and that it is not 
cumulative or redundant of the evidence then of record.  
Moreover, inasmuch as the evidence tends to relate the early 
development of cataracts to duties as a welder, which duty 
the veteran fulfilled during service, the Board is satisfied 
that the evidence bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of his claim.  In short, it tends to support the 
veteran's claim in a manner not previously shown.  The claim 
is therefore reopened.  

As for the merits of the underlying service connection claim, 
the Board finds that a reasonable inference to be drawn from 
the record is that the veteran's duties as a welder during 
his military service contributed, at least in part, to the 
development of premature cataracts in both eyes.  In this 
regard, it should be noted that the veteran is competent to 
provide evidence as to the nature of his duties as a welder 
during service, and that this was corroborated by an 
individual who served with him, as well as by his separation 
certificate which shows that he was a sheet metal worker.  
Moreover, it appears as likely as not from the available 
medical evidence that exposure to welding such as experienced 
by the veteran in service caused the development of premature 
cataracts.  Such a conclusion may be logically drawn from the 
implications evident in the statements made by Dr. Varley and 
the VA medical practitioner.  Therefore, with resolution of 
doubt in the veteran's favor, see 38 C.F.R. § 3.102 (2000), 
the Board finds that a grant of service connection is 
warranted for the eye problems caused by the cataracts, 
namely aphakia and resulting retinal detachments.


ORDER

Service connection for bilateral aphakia and resulting 
retinal detachments is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

